DETAILED ACTION
This office action is in response printer rush request for application 16/463,417, filed on 08/13/2021.
Claims 1-10 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 05/10/2021, have been entered.
Regarding claim interpretation under 35 U.S.C. 112(f), the claim interpretation has been withdrawn due to amendment.
Regarding rejections of claims 1-10 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejection of claim 10 under 35 U.S.C. 101, the rejection is withdrawn due to amendment.
Regarding rejections of claims 1-4 and 8-10 under 35 U.S.C. 102(a)(2), the rejection is withdrawn due to amendment.
Regarding rejections of claims 5-7 under 35 U.S.C. 103, the rejection is withdrawn due to amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 9, and 10 as entered 05/10/2021 should be amended as follows
“wherein the processor, when the automatic driving control to drive the vehicle along the changed target trajectory
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 07/29/2021.

Allowable Subject Matter
	Claims 1-10 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Al-Dahle et al. (US 20180208209), hereinafter Al-Dahle. Ah-Dahle discloses an autonomous navigation system which can navigate a vehicle through an environment according to a selected comfort profile, where the comfort profile associates a particular set of occupant profiles and a particular set of driving control parameters, so that the vehicle is navigated based on the particular set of driving control parameters. The comfort profile is selected based on a determined correlation between the occupants detected in the vehicle interior and the occupants specified by the set of occupant profiles included in the comfort profile. The driving control parameters included in a comfort profile can be adjusted based on monitoring occupants of the vehicle for feedback when the vehicle is being autonomously navigated according to the comfort profile.

	 Claims 9 and 10 are analogous to claim 1 and allowable for analogous reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662